Filed 12/29/20
                       CERTIFIED FOR PUBLICATION


             COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                 DIVISION ONE

                           STATE OF CALIFORNIA



 In re the Marriage of ANNA and
 GRZEGORZ WOZNIAK.
                                              D074813
 ANNA WOZNIAK,

        Appellant,                            (Super. Ct. No. ED88158)

        v.

 GRZEGORZ WOZNIAK,

        Respondent.


       APPEAL from a judgment of the Superior Court of San Diego County,
Jeffrey B. Barton, Judge. Affirmed.
       A. Stephen Rocha for Appellant.
       Richard G. Prantil for Respondent.
                                         I.
                                INTRODUCTION
       This is an appeal from a judgment in a marital dissolution action
between Anna and Grzegorz Wozniak.1 Anna challenges the trial court’s



1      We will refer to the parties by their first names for purposes of clarity.
characterization of a particular residence as the parties’ community property.
The record demonstrates that the property was originally owned by Anna as
her separate property, but that at some point prior to 2006, Anna transmuted
this property into community property. In 2006, Grzegorz prepared and
executed an interspousal transfer deed, which, if effective, would have passed
his community property interest in the residence to Anna. At trial, the
parties disputed Anna’s response to Grzegorz’s attempted delivery of the
interspousal transfer deed; Grzegorz testified that Anna rejected the deed,
and Anna testified that she was surprised when Grzegorz presented the
executed deed to her but that she ultimately took possession of it. Over the
next six years, the deed was not recorded and both parties appear to agree
that it remained in the martial residence. In 2012, after an incident in which
a protective order was granted in favor of Grzegorz and against Anna, Anna
took possession of the deed and recorded it.
      At the conclusion of the trial, the trial court stated in its findings that it
found Grzegorz’s testimony about the deed to be credible and concluded that
Anna had rejected the deed in 2006, and that as a result, no transmutation
had been consummated between the parties at that time. The court further
found that when Anna recorded the deed in 2012, Grzegorz no longer had the
intent to transmute his community property interest to Anna. The trial court
ultimately concluded that the property at issue was community property.
      On appeal, Anna contends that the trial court erred in concluding that
this residence was community property. We conclude that the trial court did
not err in its analysis of the law regarding the transmutation of property
between spouses and that the court’s findings are supported by substantial
evidence. We therefore affirm the judgment.




                                         2
                                        II.
                FACTUAL AND PROCEDURAL BACKGROUND
        Anna and Grzegorz were married for just under 16 years prior to their
separation and the dissolution of the marriage. Because the parties were
unable to reach a settlement as to the division of their assets during their
dissolution proceedings, they proceeded to trial on multiple issues pertaining
to the division of their property. The trial took place over two days in June
2018.
        The issues on appeal involve the trial court’s characterization of real
property located in La Mesa, California (the La Mesa property) as community
property at the time of the parties’ separation.2
        Evidence presented at trial demonstrated that the La Mesa property
had been Anna’s separate property prior to the parties’ marriage. However,
at some point during the marriage, Anna converted title in the property to a
joint tenancy with Grzegorz. According to Anna’s trial testimony, she put
Grzegorz on the title to the La Mesa property only for the purpose of
refinancing a mortgage on that property.
        At trial, there was a conflict in the testimony regarding what occurred
after Grzegorz was placed on the title to the La Mesa property. According to
Grzegorz, in 2006, he executed an interspousal transfer deed that would have
transferred his community property interest in the La Mesa property to
Anna, such that the La Mesa property would again be her separate property.
According to Grzegorz, he prepared and executed the deed “in an attempt to
put an end to the arguments and conflicts” between the parties. Grzegorz



2      Although this appeal involves questions related solely to the La Mesa
property, the trial court ultimately determined the characterization and
division of four parcels of real property.
                                         3
further testified that when he attempted to give the interspousal transfer
deed to Anna, she “was surprised and questioned the deed,” and “outright
and immediately rejected the deed.”
      Grzegorz also testified that “he was convinced that [Anna] did not want
the inter-spousal transfer deed and was not going to record it” because, in
part, “a few months after he offered [Anna] the inter-spousal transfer deed
[she] told him that she wanted everything to be community property.”
According to Grzegorz, as a result of this conversation, he executed a deed in
May 2007 adding Anna to the title of a property that had previously been his
separate property.
      Anna testified that she had been given a deed by Grzegorz in 2006 in
which he “relinquish[ed] back all of [his] interest to [Anna] to the [La Mesa
property] without her involvement [ ]or knowledge beforehand of his actions
as to this deed.” Grzegorz’s presentation of the deed “surprised” her. Anna
understood that Grzegorz had prepared the deed and presented it to her in
order to “maintain the parties’ pre-marital real properties as separate
properties of the respective parties who acquired them originally.” According
to Anna, she “accepted and took possession of the deed in 2006 and
maintained it in her belongings . . . .”
      Both parties agree that it was not until 2012 that Anna recorded the
interspousal transfer deed. Grzegorz testified that in April 2012, Anna
perpetrated domestic violence against him, and he obtained a protective
order against her. According to Grzegorz, during the time that this protective
order was in place, Anna entered the family residence in violation of the
protective order and took the deed. At some point in 2012, Anna recorded the
deed. Anna conceded at trial that she did not record the deed until 2012,
after she and Grzegorz had separated.


                                           4
     In setting forth its “Decision After Trial,” the trial court made the
following statements, findings and conclusions regarding the La Mesa
property:
        “The [La Mesa] property was owned by petitioner[3] prior
        to marriage. During marriage it was converted to a joint
        tenancy and refinanced and respondent was placed on the
        deed. Thus, under Family Code Section 2581, the home is
        presumed community property unless petitioner can meet
        the rebuttal burden. See, Rutter: California Practice Guide
        at Section 8:316. The court finds the petitioner did not
        sustain her burden of proof to rebut the presumption
        during the trial. Petitioner did not submit evidence
        sufficient to sustain her burden of proof to show a traceable
        Family Code Section 2640 reimbursement for the separate
        property contribution to this community asset.

        “Respondent testified the community benefited from this
        refinance as the rate was lower. The best evidence of the
        value of the property is the Devlin appraisal of $570,000
        from 2017. The property currently has a loan against it in
        the amount of $224,000 and a second in the amount of
        $52,178.

        “Considerable time during the trial was spent on the issue
        of respondent’s re-conveyance of the property to petitioner.
        In 2006, respondent executed an inter-spousal transfer
        deed to petitioner. He testified she refused the deed at that
        time. She did not record it upon receipt. Six years later,
        petitioner was the perpetrator of domestic violence against
        respondent. She was arrested and a restraining order was
        issued. She thereafter recorded the deed from 2006.

        “The court finds that the petitioner has not overcome the
        presumption of undue influence for this transaction and
        moreover that a transmutation was not intended by the
        parties at the time of recordation and was not
        consummated in 2006. In re Marriage of Haines[ ] (1995)


3    Anna was the petitioner in the underlying proceeding.
                                       5
         33 C.A. 4th 277, 293. The court found the testimony of the
         respondent credible and the petitioner’s testimony less
         than credible surrounding the circumstances of the alleged
         transmutation. As a result, the court finds that the
         attempted transmutation in 2006 was not consummated as
         the petitioner refused the deed. A transmutation may have
         been offered in 2006, but it was not accepted. Petitioner
         then recorded the rejected deed years later after
         perpetrating domestic violence against respondent at a
         time when there was no intent to effectuate a
         transmutation.

         “ . . . The [La Mesa] property is awarded to petitioner as her
         sole and separate property and the equalizing payment is
         discussed below. Petitioner shall use her best efforts to re-
         finance the property or otherwise remove respondent from
         the current loan(s) secured by the property.”

      The court’s “Decision After Trial” was entered on July 10, 2018, and
constitutes the judgment in this case. Anna filed a timely notice of appeal on
September 7, 2018.
                                       III.
                                 DISCUSSION
      On appeal, Anna argues that the trial court erred in concluding that no
valid transmutation of Grzegorz’s interest in the La Mesa property occurred
during the parties’ marriage. According to Anna, Grzegorz’s execution of the
interspousal transfer deed in 2006 was sufficient, by itself, to effectuate a
transmutation of Grzegorz’s interest in the property, and the trial court
should not have incorporated “gift law” into transmutation law by focusing on
whether she had rejected or accepted the deed at the time it was offered.
Effectively, Anna argues that the transmutation of one spouse’s property
interest to the other’s spouse property interest “is a unilateral act completed
by the one spouse transferring the interest to the other spouse.” (Boldface &


                                        6
capitalization omitted.) Anna further contends that there is insufficient
evidence to support the trial court’s finding that she did not overcome the
presumption of undue influence that arises when one spouse transfers
property to the other so that the recipient obtains an advantage over the
other in the transaction (see Fam. Code, § 721, subd. (b)).
      1. Relevant legal standards

            a. Ascertaining the characterization of property upon dissolution
               of a marriage

      The characterization of property involves “ ‘the process of classifying
property as separate, community, or quasi-community.’ [Citation.]” (In re
Marriage of Ciprari (2019) 32 Cal.App.5th 83, 91.) As a general rule,
property that is acquired prior to marriage is the separate property of the
acquiring spouse. (Fam. Code,4 § 770, subd. (a)(1).) Conversely, all property
acquired during marriage is presumptively community property. (§ 760; see
Ciprari, supra, at p . 91 [there is a “basic presumption” that property
acquired during marriage is community property].) However, “spouses may
agree to change the status of any or all of their property through a property
transmutation. [Citation.] A transmutation is an interspousal transaction or
agreement that works a change in the character of the property.” (In re
Marriage of Campbell (1999) 74 Cal.App.4th 1058, 1062.) Section 850 sets
forth the various transmutations that spouses may effectuate:
         “Subject to Sections 851 to 853, inclusive, married persons
         may by agreement or transfer, with or without
         consideration, do any of the following:

         “(a) Transmute community property to separate property of
         either spouse.

4     Further statutory references are to the Family Code unless otherwise
indicated.
                                       7
         “(b) Transmute separate property of either spouse to
         community property.

         “(c) Transmute separate property of one spouse to separate
         property of the other spouse.”

      A transmutation of real or personal property is not valid unless made
in writing by an express declaration that is made, joined in, consented to, or
accepted by the spouse whose interest in the property is adversely affected.
(§ 852.) As interpreted by courts, section 852, subdivision (a) requires “(1) a
writing that satisfies the statute of frauds; and (2) an expression of intent to
transfer a property interest.” (Estate of Bibb (2001) 87 Cal.App.4th 461, 468
(Bibb); In re Marriage of Holtemann (2008) 166 Cal.App.4th 1166, 1172
(Holtemann).) Further, the “express declaration” language requires a writing
that on its face coveys “a clear and unambiguous expression of intent to
transfer an interest in the property,” independent of extrinsic evidence.
(Bibb, supra, at p. 468.) The writing must contain “language which expressly
states that the characterization or ownership of the property is being
changed.” (Estate of MacDonald (1990) 51 Cal.3d 262, 272.)
      Beyond the requirements of section 852, a transmutation of property
between spouses must also comport with special rules pertaining to persons
occupying a confidential relationship with one another. “[S]ection 721,
subdivision (b) provides in part that ‘in transactions between themselves, a
husband and wife are subject to the general rules governing fiduciary
relationships which control the actions of persons occupying confidential
relations with each other. This confidential relationship imposes a duty of
the highest good faith and fair dealing on each spouse, and neither shall take
any unfair advantage of the other.’ In view of this fiduciary relationship,
‘[w]hen an interspousal transaction advantages one spouse, “[t]he law, from

                                        8
considerations of public policy, presumes such transactions to have been
induced by undue influence.” ’ [Citation.]” (In re Marriage of Kieturakis
(2006) 138 Cal.App.4th 56, 84 (Kieturakis).) Thus, “the broad question
whether a valid transmutation of property has taken place depends not only
on compliance with the provisions of section 852 but also upon compliance
with rules governing fiduciary relationships.” (In re Marriage of Barneson
(1999) 69 Cal.App.4th 583, 588–589.)
      “The trial court’s findings on the characterization and valuation of
assets in a dissolution proceeding are factual determinations which are
reviewed for substantial evidence. [Citation.]” (In re Marriage of Campi
(2013) 212 Cal.App.4th 1565, 1572; see also In re Marriage of Klug (2005) 130
Cal.App.4th 1389, 1398 [trial court’s determination that property is separate
or community in character will be upheld on appeal if supported by sufficient
evidence].) “ ‘[T]he [trial] court has broad discretion to determine the manner
in which community property is divided and the responsibility to fix the value
of assets and liabilities in order to accomplish an equal division.
[Citations.]’ ” (Campi, supra, at p. 1572.) “However, when the resolution of
the issue ‘ “requires a critical consideration, in a factual context, of legal
principles and their underlying values,” ’ the issue is a mixed question of law
and fact in which legal issues predominate, and de novo review applies.”
(In re Marriage of Ruiz (2011) 194 Cal.App.4th 348, 356, fn. 3.)
      “ ‘When a finding of fact is attacked on the ground that there is not any
substantial evidence to sustain it, the power of an appellate court begins and
ends with the determination as to whether there is any substantial evidence
contradicted or uncontradicted which will support the finding of fact.’
[Citations.]” (Foreman & Clark Corp. v. Fallon (1971) 3 Cal.3d 875, 881,
italics omitted.) “In a substantial evidence challenge to a judgment, the


                                         9
appellate court will ‘consider all of the evidence in the light most favorable to
the prevailing party, giving it the benefit of every reasonable inference, and
resolving conflicts in support of the [findings]. [Citations.]’ [Citation.] We
may not reweigh the evidence and are bound by the trial court’s credibility
determinations. [Citations.] Moreover, findings of fact are liberally
construed to support the judgment. [Citation.]” (Estate of Young (2008) 160
Cal.App.4th 62, 76.) We give deference to the trial court’s factual findings
“because those courts generally are in a better position to evaluate and weigh
the evidence. [Citation.]” (Haworth v. Superior Court (2010) 50 Cal.4th 372,
385.)
              b. General rules of statutory construction
        “ ‘Under well-established rules of statutory construction, we must
ascertain the intent of the drafters so as to effectuate the purpose of the law.
[Citation.] Because the statutory language is generally the most reliable
indicator of legislative intent, we first examine the words themselves, giving
them their usual and ordinary meaning and construing them in context.’
[Citation.] ‘[E]very statute should be construed with reference to the whole
system of law of which it is a part, so that all may be harmonized and have
effect.’ [Citation.]” (Mejia v. Reed (2003) 31 Cal.4th 657, 663.) “When the
plain meaning of the statutory text is insufficient to resolve the question of
its interpretation, the courts may turn to rules or maxims of construction
‘which serve as aids in the sense that they express familiar insights about
conventional language usage.’ ” (Ibid.)




                                       10
B. Analysis
      1. The trial court did not err in determining that no valid
         transmutation occurred in 20065

            a. The trial court correctly concluded that acceptance of the
               deed is required to effectuate a valid transfer—and thus a
               valid transmutation—of one spouse’s property interest to
               another

      Anna contends that the interspousal transfer deed that Grzegorz
executed in 2006 satisfies the requirements of Family Code section 852,
subdivisions (a) and (e), because it is a “writing” that demonstrated his
“intent to transmute his interest in the real property” to Anna. (Boldface &
capitalization omitted.) (See Bibb, supra, 87 Cal.App.4th at p. 468 [Section
852, subdivision (a) requires “(1) a writing that satisfies the statute of frauds;
and (2) an expression of intent to transfer a property interest”].) Indeed,
Grzegorz does not dispute that the interspousal transfer deed meets the
requirements of the writing discussed in section 852, subdivision (a).
However, while the existence of a writing that meets the requirements of
section 852, subdivision (a) is one of the formalities necessary to effectuate
the transmutation of spousal property, it is not, in and of itself, sufficient to
establish that a valid transmutation has occurred. Rather, a court must


5     As an initial matter, although Anna raises the issue of the trial court’s
failure to engage in an assessment of whether Anna’s initial transmutation of
her separate property interest in the La Mesa property to community
property prior to the events that transpired between 2006 and 2012 in her
recitation of the facts underlying the appeal, Anna does not set forth any
legal argument on this point. We therefore do not address the trial court’s
failure to consider whether undue influence was involved in the first
interspousal transmutation of the La Mesa property from Anna’s separate
property to community property, and instead focus on the question raised by
Anna on appeal—i.e., whether the trial court erred with respect to its
characterization of the La Mesa property as community property.
                                        11
make a finding, based on the evidence before it, that a valid transmutation
has actually occurred under section 850, and that the transmutation was not
the result of undue influence (see In re Marriage of Bonds (2000) 24 Cal.4th
1, 27).
      In order to determine whether a valid transmutation has been
transacted, we look to section 850, the statute that grants spouses the ability
to transmute property during a marriage, to understand how spouses may
change the characterization of their property during a marriage. That
provision states in relevant part that “married persons may by agreement or
transfer, with or without consideration” transmute their separate property to
community property or the separate property of the other spouse, or
transmute their community property interest to a separate property interest.
It is thus clear that parties may transmute community property to one
spouse’s separate property by way of an “agreement” or by way of a
“transfer.”
      Anna argues that the term “transfer” is intended to provide for the
unilateral shifting of a property interest from one spouse to the other.
According to Anna, because Grzegorz “chose[ ] the mechanism of [a] deed to
transfer his interest in the real property,” the transfer “was complete at the
time he executed the deed” and “[n]o further act was necessary by wife for the
trans[mutation] to be complete.” She contends that “gift law [does] not apply”
to spousal transmutations of property. Under Anna’s proposed interpretation
of the transmutation law, spouse A can, without the knowledge or consent of
spouse B, transfer A’s property interest to B merely by executing a document
that meets the requirements of section 852, subdivision (a) (i.e., by executing
a writing that evinces spouse A’s intent to transfer a property interest to B).
We are not convinced that this is the proper interpretation of section 850.


                                       12
      In interpreting section 850, it is clear that the terms “agreement” and
“transfer” must have different meanings; if they did not have different
meanings, the inclusion of both in the statute would render one of them
surplusage. (See People v. Franco (2018) 6 Cal.5th 433, 437 [“ ‘ “[c]ourts
should give meaning to every word of a statute if possible, and should avoid a
construction making any word[s] surplusage” ’ ”).) However, this does not
require that the term “transfer” be interpreted to mean a unilateral transfer
in the absence of acceptance on the part of the transferee, as Anna suggests.
Rather, the more reasonable interpretation of section 850 is that that
statute’s reference to an “agreement” is intended to refer to a situation in
which both parties agree to certain terms, while the statute’s reference to a
“transfer” is intended to refer to a property transaction akin to the transfer of
title that occurs pursuant to a writing evidencing a conveyance of title, such
as a deed, which requires acceptance of the transfer of title by the grantee
spouse in order for the transmutation to be effective.
      For example, in Holtemann, supra, 166 Cal.App.4th at pp. 1172–1173,
the spouses utilized an “agreement” to effectuate a transmutation of one
spouse’s separate property into community property. The writing at issue in
that case was titled “Transmutation Agreement.” In that document, one
spouse agreed to “transmute[ ]” his separate property “to the community
property of both parties,” (italics omitted) while the other spouse
“ ‘acknowledge[d] that the transmutation of Husband’s separate property into
community property’ ” (italics omitted) was “conditioned on [Wife’s]
agreement to refrain from amending, modifying or changing the Trust so that
‘the property subject to [the] Agreement will pass as provided in said
Declaration of Trust.’ ” (Ibid.) In other words, the wife promised not to




                                       13
change the terms of the parties’ trust in exchange for the husband’s
transmutation of separate property to community property.
      In contrast to an agreement in which both parties agree to terms, a
transfer or conveyance of real property requires merely that the party who is
the intended recipient of the conveyance accept the title that the grantor is
attempting to convey, often by way of symbolic acceptance of the transferring
document. Indeed, “the essential requirements to convey real property
[pursuant to a deed] under California law [are] as follows: ‘. . . To be
effective, an instrument conveying real property must be written and must
name a grantor and a grantee. It must be subscribed by the grantor or the
grantor’s agent, and it must be delivered to and accepted by, the grantee.
These are the minimum requirements for a valid deed, and if they are all
present, the deed is effective to transfer title to the grantee, but if one of the
essential elements is missing, the deed is ineffective to transfer title.’ ”
(Carne v. Worthington (2016) 246 Cal.App.4th 548, 558, italics added, quoting
3 Miller & Starr, Cal. Real Estate (4th ed. 2015) § 8.3, pp. 8-18 to 8-19 (rel.
9/2015), fns. omitted (Miller & Starr).) It is a truism of the law that “[e]ven a
deed by way of gift, though it imposes no obligation on the grantee other than
those necessarily incident to ownership of land, requires an acceptance, for
the law does not force one to take title to real property against his or her will.”
(26 Cal.Jur.3d Deeds, § 93 (italics added); see Reina v. Erassarret (1949)
90 Cal.App.2d 418, 426.) It is thus apparent that in the typical transfer of
property by deed, “acceptance by the grantee is necessary to make a delivery
effective and the deed operative.” (Perry v. Wallner (1962) 206 Cal.App.2d
218, 222 (Perry).)
      Anna’s proposed interpretation of section 850 would eliminate the need
for an acceptance in interspousal transfers by way of a deed or similar


                                        14
method of conveying title to real property. However, Anna has offered no
reason why a different rule should apply to interspousal transfers, and we
can discern none. Specifically, we see no reason why a “transfer” utilized to
effectuate a transmutation of the characterization of property between
spouses should be interpreted in such a way as to grant a spouse unilateral
authority to transfer an interest in real property—a power that would be
greater than the power of any other donor to transfer property by way of a
deed or similar conveyance instrument. It is clear that with respect to gifts of
both real and personal property, generally, a donee’s acceptance of a gift is
essential for the completion of that gift. (See 35 Cal.Jur.3d Gifts, § 15,
26 Cal.Jur.3d Deeds, § 93.) Further, it would make little sense to interpret
section 850 to deny a spouse the right to refuse to accept a gift of the other
spouse’s property interest. Indeed, we can envision a scenario in which one
spouse might utilize a unilateral power to transmute a highly encumbered
separate property interest into the separate property interest of his or her
spouse on the eve of separation by simply executing a conveyance document
and having it recorded. We cannot conclude that the Legislature would have
intended the transmutation statute to allow for such results. We therefore
decline to interpret section 850’s reference to a transmutation completed by
“transfer” to permit the unilateral transfer of property from one spouse to the
other in the absence of acceptance by the transferee spouse. Rather, we
conclude that acceptance of the property interest by the transferee spouse is
required in order for a valid transmutation to be effectuated between
spouses.




                                       15
            b. The trial court’s factual finding regarding Anna’s lack of
               acceptance in 2006 is supported by substantial evidence

      Because we conclude that the trial court properly considered whether
Anna accepted the interspousal transfer deed in determining whether a valid
transmutation took place in 2006, we next consider whether the court’s
finding that Anna did not accept the interspousal transfer deed, and instead
rejected it, is supported by substantial evidence. “Whether [a] deed was
accepted by the grantee so as to complete a transfer of title to him is likewise
a question of fact for the trial court.” (Perry, supra, 206 Cal.App.2d at
p. 222.)
      There can be no question that substantial evidence supports the trial
court’s finding that Anna did not accept the interspousal transfer deed in
2006. Grzegorz testified that Anna rejected the deed and stated that she
wanted the La Mesa property, as well as the parties’ other properties, to
remain community property. The court expressly found Grzegorz’s testimony
on this point to be more credible than Anna’s testimony. It is clear that the
testimony of a single witness can provide the substantial evidence necessary
to support a finding of fact. (See In re Marriage of Mix (1975) 14 Cal.3d 604,
614 [the testimony of a single witness, and even the testimony of a party, is
sufficient to provide substantial evidence of a factual finding].) The trial
court’s finding that Anna did not accept the deed in 2006 is sufficient to
support its conclusion that the interspousal transfer deed was ineffective to
transmute Grzegorz’s community property interest into Anna’s separate
property in 2006.




                                       16
      2. The trial court’s implicit factual finding that there was no redelivery
         of the 2006 deed between the time it was rejected and the time Anna
         recorded it in 2012 is supported by substantial evidence

      Given the failure of Grzegorz’s attempted transfer of his community
property interest in the La Mesa property in 2006, we see no error in the
court’s further conclusion that Anna’s recordation of the ineffectual deed in
2012 did not effectuate a property transmutation as between these parties.
      When delivery fails because of the rejection of a deed, and in the
absence of any indication that the intent to pass the property continues, there
is no basis for concluding that the grantor’s intent to pass the property
remains in effect until the time the grantee decides to accept the previously
rejected deed. A deed becomes ineffective to transfer title upon its rejection.
(See Carne, supra, 246 Cal.App.4th at p. 558 [“ ‘if one of the essential
elements’ of a valid deed is missing, ‘the deed is ineffective to transfer title’ ”];
see also 3 Miller & Starr, Cal. Real Estate (4th ed. 2020) § 8:49 [“A deed does
not transfer title unless it is accepted by the grantee”].) Indeed, the rejection
of a transferring instrument acts to close the act of delivery. (See 26A C.J.S.,
Deeds, § 91 [a “grantee may accept the deed at any time” up “until the grantee
rejects the transfer” (italics added)].) Anna’s rejection of the deed at the time
Grzegorz attempted to deliver it to her in 2006 thus rendered the deed
ineffective to transfer title. Therefore, a renewed delivery and acceptance of
the interspousal transfer deed would have been required in order for a
transmutation to be effectuated.
      Whether Grzegorz redelivered the deed to Anna after her initial
rejection of the deed is a question of fact. (See Rothney v. Rothney (1940)
41 Cal.App.2d 566, 570 [“Delivery is a question of fact which is to be
determined from the circumstances surrounding the particular transaction”].)
“ ‘Delivery is a question of intent.’ ” (Luna v. Brownell (2010) 185

                                         17
Cal.App.4th 668, 673, quoting Osborn v. Osborn (1954) 42 Cal.2d 358, 363.)
“The intention to pass immediate and irrevocable title to the property
interest is the essential fact for consideration. . . . [Moreover,] there is a vital
distinction between the use of the term delivery, which might simply
designate the mere transfer of physical custody or possession of the deed, and
the use of the term in legal contemplation as constituting the necessary
delivery required for ‘execution’ of a deed.” (Rothney, supra, at p. 570.)
      The trial court found that in 2012, when Anna recorded the deed that
she had previously rejected, Grzegorz did not have the intent to pass title to
his community property interest in the La Mesa property to Anna. Further,
given that the court found that the La Mesa property was community
property and that Grzegorz’s did not transmute his community property
interest into Anna’s separate property, the court also implicitly found that
after Anna’s rejection of the deed in 2006, Grzegorz did not redeliver the deed
to Anna at any time prior to her recording the deed.
      The trial court’s implicit finding that Grzegorz did not redeliver the
deed to Anna during the intervening time between Anna’s 2006 rejection of
the deed and her recording of the deed in 2012, and the court’s express
finding that Grzegorz did not have the requisite intent to transfer his
property interest to Anna when she recorded the deed in 2012, are supported
by substantial evidence. According to Grzegorz, after Anna rejected the deed
in 2006, she told Grzegorz that she wanted all of the parties’ property to be
held as community property. As a result, in 2007, Grzegorz executed a deed
adding Anna to the title to a property that had been his separate property
prior to the marriage, thereby transmuting his separate property into
community property. Grzegorz further testified that when Anna entered the
family residence in 2012 and took the deed, she did so in violation of the


                                         18
protective order that was in place. There was no testimony from either party
that there had ever again been a discussion between the parties regarding
the characterization of the La Mesa property after Grzegorz added Anna to
the title to a property that he had separately owned prior to the marriage.
Thus, from the evidence presented at trial, the trial court could have
reasonably concluded that upon Anna’s rejection of the 2006 deed, Grzegorz’s
intention was to continue to possess the La Mesa property, as well as the
other properties owned by the parties, as community property. The court
could further have reasonably concluded that Grzegorz at no point
redelivered the deed to Anna and that he had no intention to pass his
community property interest in the La Mesa property to Anna after his first
attempt to deliver the 2006 deed. The fact that Anna presumably had access
to the deed between 2006 and 2012 does not require a finding that Grzegorz
had the intent to pass title to Anna after she rejected the deed in 2006:
“Because delivery is predicated on the grantor’s intent to vest title
immediately in the grantee, when the evidence indicates that the grantor did
not have the necessary intent, the mere possession of the deed by the
grantee, by itself, is not a sufficient proof of such intent, even when title has
been conveyed to a bona fide purchaser. When there is doubt, the court
considers all of the facts and events surrounding the transaction and the
grantor’s acts and declarations before, at, and after the time the deed is
executed.” (3 Miller & Starr, Cal. Real Estate (4th ed. 2020) § 8:44.)
      Anna puts forth an argument that Grzegorz’s attempted delivery of the
deed to her in 2006 constituted an “offer” to transmute the property, and that
this “offer” should have been considered to have remained open for her to
accept at any point in time by recording the deed. Putting aside the question
whether an interspousal transmutation of property by transfer involves an


                                        19
“offer,” as opposed to “delivery” of the document evidencing the intent to
transfer title to the other spouse under relevant property law, even under the
contract law principles that Anna suggests, an “offer” does not remain open
after a rejection of the offer in the absence of some indication that the offeror
intends for it to remain open. (See, e.g., Rest.2d Contracts, § 38 [“An offeree’s
power of acceptance is terminated by his rejection of the offer, unless the
offeror has manifested a contrary intention”].) There is no evidence that
Grzegorz intended to leave open the possibility that Anna could change her
mind after refusing to accept the deed upon its initial delivery. Thus,
contract law concepts pertaining to offer and acceptance do not alter our
conclusion concerning the effect of Anna’s rejection of the interspousal
transfer deed in 2006.
      3. There is no need to consider the question whether the
         presumption of undue influence was overcome because no
         effective transfer of Grzegorz’s community property interest to
         Anna was effectuated

      The trial court made a specific finding that Anna had not “overcome the
presumption of undue influence for this transaction.” Anna spends a good
portion of her briefing on appeal arguing that the “undisputed facts rebut the
presumption of undue influence as wife played no role in the creation or
execution of the deed and husband was fully aware of the consequences of his
actions.” (Boldface & capitalization omitted.)
      As noted, a transmutation of property between spouses must comport
with the formalities of section 852 before it may be found to have been
effective, and must also comport with special rules pertaining to persons
occupying a confidential relationship with one another, as provided in section
721, subdivision (b). In view of section 721, subdivision (b) and the
confidential relationship that exists between spouses, “ ‘[w]hen an

                                       20
interspousal transaction advantages one spouse, “[t]he law, from
considerations of public policy, presumes such transactions to have been
induced by undue influence.” ’ [Citation.]” (Kieturakis, supra, 138
Cal.App.4th at p. 84.) Therefore a presumption of inducement by undue
influence under section 721, subdivision (b) “is regularly applied in marital
transactions in which one spouse has deeded property to the other . . . .
In such cases, it is evident one spouse has obtained an advantage—the
deeded property—from the other.” (In re Marriage of Burkle (2006)
139 Cal.App.4th 712, 730.)
      However, it is clear that the presumption of undue influence arises only
where an otherwise effective transmutation transaction between spouses has
occurred. There is no need to apply the presumption of undue influence or to
consider whether undue influence was present in the inducement of a
transaction between spouses where no effective transaction amounting to a
transmutation has occurred. The trial court concluded that no valid transfer
of Grzegorz’s community property interest in the La Mesa property to Anna
was effected. There was thus no need for the court to consider whether the
presumption of undue influence had or had not been rebutted. Because we
may affirm the trial court’s judgment on the ground that the court properly
concluded that no effective transmutation of Grzegorz’s community property
interest to Anna’s separate property interest occurred, we need not consider
Anna’s contentions regarding the court’s finding that she had failed to
overcome the presumption of undue influence.




                                      21
                                     IV.
                               DISPOSITION
     The judgment of the trial court is affirmed. Grzegorz is entitled to costs
on appeal.


                                                         AARON, J.

WE CONCUR:

O'ROURKE, Acting P. J.

DATO, J.




                                     22